DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the amendment filed July 27, 2022 (herein “Amendment”) with respect to the objection to claim 17, and thus claims depending therefrom, have been fully considered and are persuasive.  The objection to claim 17, and claims depending therefrom, has been withdrawn. 
Applicant's arguments and amendments filed in the Amendment regarding the rejection of amended claims 1, 11 and 17, and claims depending therefrom, under 35 U.S.C. 103, have been fully considered but they are not persuasive.
Specifically, on pages 10-11 of the Amendment, Applicant sets forth that the teachings of secondary references Fang NPL and Shi NPL are not combinable because the sentence pieces disclosed in Fang NPL versus Shi NPL are different; in Fang NPL, the sentence piece “is the character,” but in Shi NPL the sentence piece is not a character but a decomposed character into multiple radicals where the radical is represented by the vector.
However, first it is noted that different granularities of “sentence piece” representations are not necessarily un-combinable. For example, even though Shi NPL teaches radical embedding, a person of ordinary skill in the art would understand that as combination of radicals represent a character, a combination of radical embedding vectors also represents a character embedding vector. Thus, simply by aggregating more granular embedding units (i.e. radical embeddings), a person of ordinary skill in the art is able to use/produce character embeddings.
Second, alongside Fang NPL’s teachings of radical embeddings, Fang NPL provides teachings of embeddings (i.e. vector representations) generally, and discloses that “Radical embedding is similar to word embedding except that the embedding is at the radical level.” Therefore, a person of ordinary skill in the art would also understand that the teachings of Fang NPL regarding the process of generating embeddings could apply to other lingual/character/word units. Accordingly, Shi NPL is relied upon to provide teachings for the claimed representing sentence pieces by sentence piece vectors, and subjecting the vectors of the sentence pieces to a neural network to obtain the punctuations for the text. The claims do not require that the sentence pieces are characters, and Shi NPL merely discloses that the “word” embeddings used are word2vec. Given that Fang NPL also teaches using word2vec, and that radical embedding is similar to word embedding except the embedding is at the radical level, one of ordinary skill in the art would be able and motivated to combine the radical embeddings (also performed with Word2Vec) with the embedding vector processing disclosed in Shi NPL, as both radical embeddings and word embeddings are both performed by Word2Vec and are both “sentence pieces” as claimed.
Therefore, while all of applicant’s arguments and amendments filed in the Amendment regarding the rejection of amended claims 1, 11 and 17, and claims depending therefrom, under 35 U.S.C. 103, have been fully considered, they are not persuasive, and the rejection in view of Zhang NPL, Fang NPL and Shi NPL stands in this Final Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., “SubCharacter Chinese-English Neural Machine Translation with Wubi encoding,” arXiv:1911.02737v1 [cs.CL], https://doi.org/10.48550/arXiv.1911.02737 (herein “Zhang NPL”) in view of Fang et al., "Using bidirectional LSTM with BERT for Chinese punctuation prediction," 2019 IEEE International Conference on Signal, Information and Data Processing (ICSIDP), 2019, pp. 1-5, doi: 10.1109/ICSIDP47821.2019.9172986 (herein “Fang NPL”), further in view of Shi et al., 2015. Radical Embedding: Delving Deeper to Chinese Radicals. In Proceedings of the 53rd Annual Meeting of the Association for Computational Linguistics and the 7th International Joint Conference on Natural Language Processing (Volume 2: Short Papers) (herein “Shi NPL”).
Regarding claim 1, Zhang NPL teaches a method for predicting for a text, comprising (Zhang NPL Abstract, processing input Chinese using a sub-character level translation with Wubi): 
receiving the text, wherein the text is in a logographic language having a plurality of characters (Zhang NPL section 5.5, page 9, table 7, sample processing results from a test dataset, including source sets of symbols “SRC” shown as a Chinese character (logographic language)), at least one of the characters comprises a plurality of sub-characters representing meaning of the at least one character (Zhang NPL section 3.3, Wubi method considering Chinese characters as distinguished according to their roots (sub-characters), for example as given in Zhang: 
    PNG
    media_image1.png
    37
    811
    media_image1.png
    Greyscale
, thus the various components of the Chinese character as sub-character components with meaning); 
providing, by a computing device (Zhang NPL page 5, a NV GTX 1080 GPU was used for the processing), a sub-character encoding based on a sub-character input editor (IME), such that each character in the logographic language corresponds to a specific sub-character code (Zhang NPL page 4, section 3.3, the Chinese characters are encoded using the Wubi method, a Chinese character input method, with an example given in Table 1 of the Wubi sub-character encoding into roman letters); 
encoding, by the computing device, the text using the sub-character encoding to obtain sub-character codes (Zhang NPL page 4, section 3.3, unique Wubi codes are given and include a number at the end of each character whenever Chinese characters share the same Wubi code); 
generating, by the computing device, sentence pieces from the sub-character codes (Zhang NPL page 2, section 2, teaching that the Wubi method was employed along with byte-pair encoding, and page 3, section 3.2, detailing the byte-pair encoding that receives as input a Wubi encoding (sub-character codes) and outputs final tokens of word fragments (sentence pieces), which is an entire word “unjustified” in the example given). 
While Zhang NPL is directed towards neural machine processing of a language that predicts a transformation of the input, and teaches various processing “by the computing device” (Zhang NPL page 5, a NV GTX 1080 GPU), Zhang NPL does not teach the prediction and transformation is for predicting punctuation.
Further, Zhang NPL does not explicitly teach and the text lacks punctuations.
Still further, Zhang NPL does not explicitly teach representing the sentence pieces by sentence piece vectors; 
subjecting the vectors of the sentence pieces to a neural network to obtain the punctuations for the text,
wherein the step of representing the sentence pieces by vectors is performed using word2vec, and the word2vec has a model architecture of skip gram or continuous bag of words, wherein word2vec is trained by: 
providing a plurality of training text; 
encoding the training text using the sub-character encoding to obtain training sub- character codes; 
generating a vocabulary of sentence pieces from the sub-character codes based on a predefined sentence piece number; and 
representing the vocabulary of sentence pieces by sentence piece vectors based on context of the training text.
	Fang NPL teaches predicting punctuation (Fang NPL Abstract), and the text lacks punctuations (Fang NPL page 3, section III(A), the test data set consisting of the People’s Daily (a Chinese news website which does not have full punctuation in its text) and speech transcripts).
Fang NPL further teaches representing the sentence pieces by sentence piece vectors (Fang NPL page 2, fig. 1, section II(B), word (sentence pieces) embeddings (vectors) as a layer of the BERT-BLSTM punctuation prediction neural network); and 
subjecting the vectors of the sentence pieces to a neural network to obtain the punctuations for the text (Fang NPL page 3, left column and section C, and page 2, section II(A), Bi-LSTM layer with tagging layer that outputs a tag sequence indicating punctuation).
Shi NPL teaches wherein the step of representing the sentence pieces by vectors is performed using word2vec, and the word2vec has a model architecture of skip gram or continuous bag of words (Shi NPL page 595, section 2, embedding (vectors) of Chinese character radicals (sentence pieces) using CBOW (continuous bag of words) and the word2vec package),
wherein word2vec is trained by: providing a plurality of training text (Shi NPL page 596, section 3.2, fig. 3(b), input text as training words from a Chinese character standard dataset PKU and MSR); 
encoding the training text using the sub-character encoding to obtain training sub-character codes (Shi NPL page 595, CBOW is used to embed the radicals (sub-character codes) of a Chinese character (training text)); 
generating a vocabulary of sentence pieces from the sub-character codes based on a predefined sentence piece number (Shi NPL page 595, table 1, lookup table of radical vectors (sub-character codes) is initialized based on D a radical vocabulary (predefined sentence piece number)); and 
representing the vocabulary of sentence pieces by sentence piece vectors based on context of the training text (Shi NPL page 595-596, Table 1, Figure 3(b), in the word segmentation application, (refer to the architecture of  the CWS), the lookup table  is set to the result of the word2vec training to represent the radical (sentence pieces) vocabulary in vector form, and because a CBOW (continuous bag of words) method is used, the context of the input training Chinese symbols is considered, as it is a continuous sequence (i.e. including order/context) architecture used in word2vec).
Therefore, taking the teachings of Zhang NPL and Fang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the embedding and punctuation prediction neural network processing of Fang NPL at least because doing so would allow for large amounts of unlabeled text to be used in training, thus resulting in improved performance of the prediction performed by the neural network (see Fang NPL page 1, section I).
Further, taking the teachings of Zhang NPL and Shi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the CBOW embedding using word2vec of Shi NPL at least because doing so is a faster method of embedding (see Shi NPL page 595, section 2).
Regarding claim 2, Zhang NPL teaches wherein the language is Chinese, the characters are Chinese characters, and the IME is Wubi or Stroke (Zhang NPL page 4, section 3.3, Wubi method is used to convert Chinese characters to Wubi encoding).
Regarding claim 3, Zhang NPL teaches wherein the step of generating the sentence pieces is performed using byte pair encoding (Zhang NPL page 3, section 3.2 and page 2, section 1, byte-pair encoding (BPE) is used on the Wubi code to find the sub-character encodings).
Regarding claim 8, Zhang NPL does not explicitly teach the limitations of claim 8. Fang NPL teaches wherein the neural network is a bidirectional long short-term memory (BiLSTM) (Fang NPL page 3, Bi-LSTM layers in the neural network system that predicts punctuation within a set of input Chinese characters).
Therefore, taking the teachings of Zhang NPL and Fang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the punctuation prediction neural network processing of Fang NPL at least because doing so would allow for large amounts of unlabeled text to be used in training, thus resulting in improved performance of the prediction performed by the neural network (see Fang NPL page 1, section I).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang NPL in view of Fang NPL in view of Shi NPL, as set forth above in claim 1 from which claim 6 depends, further in view of Su et al., (US 7,013,258 B1, herein “Su”).
Regarding claim 6, Zhang NPL teaches wherein the language is Chinese (Zhang NPL page 4, section 3.3, Chinese characters are the source text for encoding). Zhang NPL does not explicitly teach the number of the characters is in a range of 6,000 to 7,000, and the predefined sentence piece number is in a range of 20,000 to 100,000.
Shi NPL teaches and the predefined sentence piece number is in a range of 20,000 to 100,000 (Shi NPL page 596, figure 3b, the lookup table which is initialized with the radical vectors (predefined sentence piece number) has 30K entries).
Su teaches the number of the characters is in a range of 6,000 to 7,000 (Su col. 4, ll. 13-21, the National Standard GB-2312 having 6,763 Chinese characters).
Therefore, taking the teachings of Zhang NPL and Shi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the embedding lookup table size of Shi NPL at least because doing so allows for a faster method of embedding (see Shi NPL page 595, section 2).
Further, taking the teachings of Zhang NPL and Su together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the Chinese character standard disclosed in Su at least because doing so would be implementing a standard into the processing of Zhang NPL and thus would be use of known technique to improve similar devices (methods, or products) in the same way. see MPEP 2143(I)(C).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang NPL in view of Fang NPL in view of Shi NPL, as set forth above in claim 1 from which claim 7 depends, further in view of Courtland et al., (US 2021/0319176 A1, herein “Courtland”). Claims 11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang NPL in view of Fang NPL in view of Shi NPL, and further in view of Courtland.
Regarding claims 7, 15 and 20, Zhang NPL teaches wherein the neural network is pretrained by: providing a plurality of training text having punctuations (Zhang NPL pages 4-5, section 4.1, in preprocessing the training corpora, the Chinese punctuation is converted to English punctuation (so it’s a training corpora with punctuation)); 
encoding the training text using the sub-character encoding to obtain training sub-character codes (Zhang NPL pages 4-5, section 4.1, Chinese characters in the training corpora were encoded using the Wubi method (sub-character encoding resulting in sub-character codes)); 
generating training sentence pieces from the [training – claims 15 and 20 only] sub-character codes (Zhang NPL page 2, section 2, teaching that the Wubi method was employed along with byte-pair encoding, and page 3, section 3.2, detailing the byte-pair encoding that receives as input a Wubi encoding (sub-character codes) and outputs final tokens of word fragments (sentence pieces), which is an entire word “unjustified” in the example given).
While Zhang NPL teaches pre-processing of corpus data for training their neural network model, Zhang NPL does not explicitly teach: 
representing the training sentence pieces by sentence piece vectors; 
labeling the training text using the punctuations to obtain punctuation labels; 
generating predicted punctuation [using the sentence piece vectors by the neural network – claim 7 / by the neural network using the sentence piece vectors – claim 15/ using the sentence piece vectors – claim 20]; and 
comparing the predicted punctuations with the punctuation labels to train the neural network.
Fang NPL teaches representing the training sentence pieces by sentence piece vectors (Fang NPL page 2, fig. 1, section II(B), and page 4, section III(B), word (sentence pieces) embeddings (vectors) as a layer of the BERT-BLSTM punctuation prediction neural network, the training performed using Chinese wikipedia datasets); 
generating predicted punctuation [using the sentence piece vectors by the neural network – claim 7 / by the neural network using the sentence piece vectors – claim 15/ using the sentence piece vectors – claim 20] (Fang NPL page 3, section D, Training section, in fine-tuning punctuation prediction, a mini-batch of training samples from punctuation prediction datasets are used to learn the parameters of punctuation prediction according to the loss function).
Courtland teaches labeling the training text using the punctuations to obtain punctuation labels (Courtland paras. 57 and 60, punctuation for the input training data is known from labels associated with the data on the training database); 
comparing the predicted punctuations with the punctuation labels to train the neural network (Courtland para. 60, the system compares the input from the training database which is processed to result in probability values for punctuation in the input data versus the known proper punctuation for the input data from the labels in order to backpropagate and modify the tunable parameters of the neural network).
Therefore, taking the teachings of Zhang NPL and Fang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the embedding and punctuation prediction neural network training steps of Fang NPL at least because doing so would allow for large amounts of unlabeled text to be used in training, thus resulting in improved performance of the prediction performed by the neural network (see Fang NPL page 1, section I).
Further, taking the teachings of Zhang NPL and Courtland together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the labeled training data, comparison of labeled training data to training data output to tune a neural network as disclosed in Courtland at least because doing so would allow for reducing the error in the neural network system to achieve a high degree of accuracy (see Courtland paras. 61-62).
Regarding claim 11, Zhang NPL teaches a system for predicting for a text (Zhang NPL Abstract, processing input Chinese using a sub-character level translation with Wubi), wherein the system comprising a computing device, the computing device comprises a processor (Zhang NPL page 5, a NV GTX 1080 GPU was used for the processing), when executed at the processor is configured to: 
receive the text, wherein the text is in a logographic language having a plurality of characters (Zhang NPL section 5.5, page 9, table 7, sample processing results from a test dataset, including source sets of symbols “SRC” shown as a Chinese character (logographic language)), at least one of the characters comprises a plurality of sub-characters representing meaning of the at least one character (Zhang NPL section 3.3, Wubi method considering Chinese characters as distinguished according to their roots (sub-characters), for example as given in Zhang: 
    PNG
    media_image1.png
    37
    811
    media_image1.png
    Greyscale
, thus the various components of the Chinese character as sub-character components with meaning); 
provide a sub-character encoding based on a sub-character input editor (IME), such that each character in the logographic language corresponds to a specific sub-character code (Zhang NPL page 4, section 3.3, the Chinese characters are encoded using the Wubi method, a Chinese character input method, with an example given in Table 1 of the Wubi sub-character encoding into roman letters); 
encode the text using the sub-character encoding to obtain sub-character codes (Zhang NPL page 4, section 3.3, unique Wubi codes are given and include a number at the end of each character whenever Chinese characters share the same Wubi code); 
generate sentence pieces from the sub-character codes (Zhang NPL page 2, section 2, teaching that the Wubi method was employed along with byte-pair encoding, and page 3, section 3.2, detailing the byte-pair encoding that receives as input a Wubi encoding (sub-character codes) and outputs final tokens of word fragments (sentence pieces), which is an entire word “unjustified” in the example given),
wherein the language is Chinese, the characters are Chinese characters, the IME is Wubi or Stroke (Zhang NPL page 4, section 3.3, Wubi method is used to convert Chinese characters to Wubi encoding), and the computer executable code is configured to: generate the sentence pieces using byte pair encoding (Zhang NPL page 3, section 3.2 and page 2, section 1, byte-pair encoding (BPE) is used on the Wubi code to find the sub-character encodings). 
While Zhang NPL is directed towards neural machine processing of a language that predicts a transformation of the input, and teaches various processing “by the computing device” (Zhang NPL page 5, a NV GTX 1080 GPU), Zhang NPL does not teach the prediction and transformation is for predicting punctuation.
Further, Zhang NPL does not explicitly teach and a storage device storing computer executable code, and the computer executable code, when executed at the processor.
Further, Zhang NPL does not explicitly teach and the text lacks punctuations.
Still further, Zhang NPL does not explicitly teach represent the sentence pieces by sentence piece vectors; and 
subject the vectors of the sentence pieces to a neural network to obtain the punctuations for the text,
represent the sentence pieces using word2vec,
wherein the word2vec is trained by: providing a plurality of training text; encoding the training text using the sub-character encoding to obtain training sub-character codes; generating a vocabulary of sentence pieces from the training sub-character codes based on a predefined sentence piece number; and representing the vocabulary of sentence pieces by sentence piece vectors based on context of the training text.
	Fang NPL teaches predicting punctuation (Fang NPL Abstract), and the text lacks punctuations (Fang NPL page 3, section III(A), the test data set consisting of the People’s Daily (a Chinese news website which does not have full punctuation in its text) and speech transcripts).
Fang NPL further teaches represent the sentence pieces by sentence piece vectors (Fang NPL page 2, fig. 1, section II(B), word (sentence pieces) embeddings (vectors) as a layer of the BERT-BLSTM punctuation prediction neural network); and 
subject the vectors of the sentence pieces to a neural network to obtain the punctuations for the text (Fang NPL page 3, left column and section C, and page 2, section II(A), Bi-LSTM layer with tagging layer that outputs a tag sequence indicating punctuation).
Shi NPL teaches represent the sentence pieces using word2vec (Shi NPL page 595, section 2, embedding (vectors) of Chinese character radicals (sentence pieces) using the word2vec package),
wherein the word2vec is trained by: providing a plurality of training text (Shi NPL page 596, section 3.2, fig. 3(b), input text as training words from a Chinese character standard dataset PKU and MSR); 
encoding the training text using the sub-character encoding to obtain training sub-character codes (Shi NPL page 595, CBOW is used to embed the radicals (sub-character codes) of a Chinese character (training text)); 
generating a vocabulary of sentence pieces from the training sub-character codes based on a predefined sentence piece number (Shi NPL page 595, table 1, lookup table of radical vectors (sub-character codes) is initialized based on D a radical vocabulary (predefined sentence piece number)); and 
representing the vocabulary of sentence pieces by sentence piece vectors based on context of the training text (Shi NPL page 595-596, Table 1, Figure 3(b), in the word segmentation application, (refer to the architecture of  the CWS), the lookup table  is set to the result of the word2vec training to represent the radical (sentence pieces) vocabulary in vector form, and because a CBOW (continuous bag of words) method is used, the context of the input training Chinese symbols is considered, as it is a continuous sequence (i.e. including order/context) architecture used in word2vec).
Courtland teaches and a storage device storing computer executable code, and the computer executable code, when executed at the processor (Courtland paras. 82-85, storage unit storing software 610 executed by a control unit as a processor to provide intelligence to the system described therein, which is a system for automatically punctuating texts using a neural network).
Therefore, taking the teachings of Zhang NPL and Fang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the embedding and punctuation prediction neural network processing of Fang NPL at least because doing so would allow for large amounts of unlabeled text to be used in training, thus resulting in improved performance of the prediction performed by the neural network (see Fang NPL page 1, section I).
Further, taking the teachings of Zhang NPL and Shi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the CBOW embedding using word2vec of Shi NPL at least because doing so is a faster method of embedding (see Shi NPL page 595, section 2).
Still further, taking the teachings of Zhang NPL and Courtland together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the storage as disclosed in Courtland at least because implementing a signal processing system using software stored on a memory and executed by a processor would be combined with predictable results, and as such would be combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Regarding claim 16, Zhang NPL does not explicitly teach the limitations of claim 8. Fang NPL teaches wherein the neural network is a bidirectional long short-term memory (BiLSTM) (Fang NPL page 3, Bi-LSTM layers in the neural network system that predicts punctuation within a set of input Chinese characters).
Therefore, taking the teachings of Zhang NPL and Fang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the punctuation prediction neural network processing of Fang NPL at least because doing so would allow for large amounts of unlabeled text to be used in training, thus resulting in improved performance of the prediction performed by the neural network (see Fang NPL page 1, section I).
Regarding claim 17, Zhang NPL teaches a processor of a computing device, (Zhang NPL page 5, a NV GTX 1080 GPU was used for the processing), is configured to: 
receive a text, wherein the text is in a logographic language having a plurality of characters (Zhang NPL section 5.5, page 9, table 7, sample processing results from a test dataset, including source sets of symbols “SRC” shown as a Chinese character (logographic language)), at least one of the characters comprises a plurality of sub-characters representing meaning of the at least one character (Zhang NPL section 3.3, Wubi method considering Chinese characters as distinguished according to their roots (sub-characters), for example as given in Zhang: 
    PNG
    media_image1.png
    37
    811
    media_image1.png
    Greyscale
, thus the various components of the Chinese character as sub-character components with meaning); 
provide a sub-character encoding based on a sub-character input editor (IME), such that each character in the logographic language corresponds to a specific sub-character code (Zhang NPL page 4, section 3.3, the Chinese characters are encoded using the Wubi method, a Chinese character input method, with an example given in Table 1 of the Wubi sub-character encoding into roman letters); 
encode the text using the sub-character encoding to obtain sub-character codes (Zhang NPL page 4, section 3.3, unique Wubi codes are given and include a number at the end of each character whenever Chinese characters share the same Wubi code); 
generate sentence pieces from the sub-character codes (Zhang NPL page 2, section 2, teaching that the Wubi method was employed along with byte-pair encoding, and page 3, section 3.2, detailing the byte-pair encoding that receives as input a Wubi encoding (sub-character codes) and outputs final tokens of word fragments (sentence pieces), which is an entire word “unjustified” in the example given),
wherein the language is Chinese, the characters are Chinese characters (Zhang NPL page 4, section 3.3, Wubi method is used to convert Chinese characters), and the computer executable code is configured to: generate the sentence pieces using byte pair encoding (Zhang NPL page 3, section 3.2 and page 2, section 1, byte-pair encoding (BPE) is used on the Wubi code to find the sub-character encodings). 
While Zhang NPL is directed towards neural machine processing of a language that predicts a transformation of the input, and teaches various processing “by the computing device” (Zhang NPL page 5, a NV GTX 1080 GPU), Zhang NPL does not teach the prediction and transformation is for predicting punctuation.
Further, Zhang NPL does not explicitly teach and a non-transitory computer readable medium storing computer executable code, wherein the computer executable code, when executed at the processor.
Further, Zhang NPL does not explicitly teach and the text lacks punctuations.
Still further, Zhang NPL does not explicitly teach represent the sentence pieces by sentence piece vectors; and 
subject the vectors of the sentence pieces to a neural network to obtain the punctuations for the text,
the neural network is a bidirectional long short-term memory (BiLSTM); and 
represent the sentence pieces using word2vec, wherein the word2vec is trained by: 
providing a plurality of training text; 
encoding the training text by the sub-character encoding to obtain training sub- character codes; 
generating a vocabulary of sentence pieces from the training sub-character codes based on a predefined sentence piece number; and 
representing the vocabulary of sentence pieces by sentence piece vectors based on context of the training text.
	Fang NPL teaches and the text lacks punctuations (Fang NPL page 3, section III(A), the test data set consisting of the People’s Daily (a Chinese news website which does not have full punctuation in its text) and speech transcripts).
Fang NPL further teaches represent the sentence pieces by sentence piece vectors (Fang NPL page 2, fig. 1, section II(B), word (sentence pieces) embeddings (vectors) as a layer of the BERT-BLSTM punctuation prediction neural network); and 
subject the vectors of the sentence pieces to a neural network to obtain the punctuations for the text (Fang NPL page 3, left column and section C, and page 2, section II(A), Bi-LSTM layer with tagging layer that outputs a tag sequence indicating punctuation).
Fang NPL still further teaches the neural network is a bidirectional long short-term memory (BiLSTM) (Fang NPL page 3, Bi-LSTM layers in the neural network system that predicts punctuation within a set of input Chinese characters).
Shi NPL teaches represent the sentence pieces using word2vec (Shi NPL page 595, section 2, embedding (vectors) of Chinese character radicals (sentence pieces) using the word2vec package),
wherein the word2vec is trained by: providing a plurality of training text (Shi page 596, section 3.2, fig. 3(b), input text as training words from a Chinese character standard dataset PKU and MSR); 
encoding the training text using the sub-character encoding to obtain training sub-character codes (Shi NPL page 595, CBOW is used to embed the radicals (sub-character codes) of a Chinese character (training text)); 
generating a vocabulary of sentence pieces from the training sub-character codes based on a predefined sentence piece number (Shi NPL page 595, table 1, lookup table of radical vectors (sub-character codes) is initialized based on D a radical vocabulary (predefined sentence piece number)); and 
representing the vocabulary of sentence pieces by sentence piece vectors based on context of the training text (Shi NPL page 595-596, Table 1, Figure 3(b), in the word segmentation application, (refer to the architecture of  the CWS), the lookup table  is set to the result of the word2vec training to represent the radical (sentence pieces) vocabulary in vector form, and because a CBOW (continuous bag of words) method is used, the context of the input training Chinese symbols is considered, as it is a continuous sequence (i.e. including order/context) architecture used in word2vec).
Courtland teaches and a non-transitory computer readable medium storing computer executable code, wherein the computer executable code, when executed at the processor (Courtland paras. 82-85, storage unit storing software 610 executed by a control unit as a processor to provide intelligence to the system described therein, which is a system for automatically punctuating texts using a neural network).
Therefore, taking the teachings of Zhang NPL and Fang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the embedding and punctuation prediction neural network processing of Fang NPL at least because doing so would allow for large amounts of unlabeled text to be used in training, thus resulting in improved performance of the prediction performed by the neural network (see Fang NPL page 1, section I).
Further, taking the teachings of Zhang NPL and Shi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the CBOW embedding using word2vec of Shi NPL at least because doing so is a faster method of embedding (see Shi NPL page 595, section 2).
Still further, taking the teachings of Zhang NPL and Courtland together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the storage as disclosed in Courtland at least because implementing a signal processing system using software stored on a memory and executed by a processor would be combined with predictable results, and as such would be combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang NPL in view of Fang NPL in view of Shi NPL, as set forth above regarding claim 1 from which claim 9 depends, further in view of Courtland and Fadel et al., (US 7,069,271 B1, herein “Fadel”).
Regarding claim 9, Zhang NPL does not explicitly teach the limitations of claim 9. 
Courtland teaches extracting the text (Courtland para. 25, unstructured text string is received (extracting) from a repository, database or computer file), inserting the punctuations to the text to obtain text with punctuations, and replacing the text with the text with punctuations (Courtland para. 68, probability values indicating where punctuation should be is transmitted to a text generation engine which generates a formatted text string based on the set of values to include the punctuation marks).
Fadel teaches from an e-commerce website; and on the e-commerce website (Fadel col. 2, ll. 5-36, col. 5, ll. 40-60, a content management system for an e-commerce website that provides for editing changes to existing content).
Therefore, taking the teachings of Zhang NPL and Courtland together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the text generation engine operations as disclosed in Courtland at least because doing so would allow for making text that is from an unstructured or unbounded source easier to understand (see Courtland para. 3).
Further, taking the teachings of Zhang NPL and Fadel together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the e-commerce website editing features disclosed in Fadel at least because doing so would allow for rapid deployment and easy maintenance of an e-commerce site (see Fadel col. 1, ll. 55-58, and col. 2, ll. 32-35).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang NPL in view of Fang NPL in view of Shi NPL, as set forth above regarding claim 1 from which claim 10 depends, further in view of Jiang et al., (CN 109614604 A, with reference to EPO English Machine Translation, herein “Jiang”), further in view of Cordova, (US 2012/0301111 A1, herein “Cordova”).
Regarding claim 10, Zhang NPL does not teach the limitations of claim 10.
Jiang teaches extracting audio from a video (Jiang page 13, step s510, acquiring a voice segmentation time region of a video using automatic speech recognition); 
processing the audio using audio speech recognition (ASR) to obtain the text (Jiang page 13, step s510 and step s530, ASR processes the audio from the audio segment from the video, and acquires a voice segmentation time region which determines how the subtitle text for the video will be segmented – with the segmented text result being the obtained text); 
inserting the punctuations to the text to obtain text with punctuations (Jiang Abstract, punctuation from the first text is added to obtain the second caption text); and 
the text with punctuations (Jiang Abstract, Fig. 15, page 15, the second caption text is used to generate the video transfer article).
Cordova teaches adding to the video (Cordova paras. 27 and 44, a caption editor that adds input text to a video).
Therefore, taking the teachings of Zhang NPL and Jiang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include inserting punctuation for speech recognized audio of a video to be displayed as a caption as disclosed in Jiang at least because doing so would allow for a better reading experience of captions by the user (see Jiang page 1).
Further, taking the teachings of Zhang NPL and Cordova together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include adding captions to video as disclosed in Cordova at least because doing so would allow for user-customizable video captioning (see Cordova paras. 8, 24, and 26).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang NPL in view of Fang NPL in view of Shi NPL in view of Courtland, as set forth above in claim 11 from which claim 14 depends, further in view of Su.
Regarding claim 14, Zhang NPL teaches wherein the language is Chinese (Zhang NPL page 4, section 3.3, Chinese characters are the source text for encoding). Zhang NPL does not explicitly teach the number of the characters is in a range of 6,000 to 7,000, and the predefined sentence piece number is in a range of 20,000 to 100,000.
Shi NPL teaches and the predefined sentence piece number is in a range of 20,000 to 100,000 (Shi NPL page 596, figure 3b, the lookup table which is initialized with the radical vectors (predefined sentence piece number) has 30K entries).
Su teaches the number of the characters is in a range of 6,000 to 7,000 (Su col. 4, ll. 13-21, the National Standard GB-2312 having 6,763 Chinese characters).
Therefore, taking the teachings of Zhang NPL and Shi NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the embedding lookup table size of Shi NPL at least because doing so allows for a faster method of embedding (see Shi NPL page 595, section 2).
Further, taking the teachings of Zhang NPL and Su together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chinese character processing of Zhang NPL to include the Chinese character standard disclosed in Su at least because doing so would be implementing a standard into the processing of Zhang NPL and thus would be use of known technique to improve similar devices (methods, or products) in the same way. see MPEP 2143(I)(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al., US 2021/0271811 A1, directed towards labelling text using a neural network with word embedding.
Moore et al., US 2007/0061266 A1, directed towards processing unstructured data including e-commerce websites via a content management system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656